EXHIBIT 10.2
R.G. BARRY CORPORATION
AMENDED AND RESTATED
2005 LONG-TERM INCENTIVE PLAN
(As amended on October 29, 2009)
1.00 PURPOSE AND EFFECTIVE DATE
1.01 PURPOSE. This Plan is intended to foster and promote the Company’s
long-term financial success; to reward performance and to increase shareholder
value by providing Participants appropriate incentives and rewards; to enable
the Company to attract and retain the services of outstanding individuals upon
whose judgment, interest and dedication the successful conduct of the Company’s
business is largely dependent; to encourage Participants’ ownership interest in
the Company; and to align the interests of management and directors with that of
the shareholders.
1.02 EFFECTIVE DATE. This Plan originally became effective on the Effective
Date. This Plan is hereby amended and restated effective as of October 28, 2008
to incorporate certain changes required by Code Section 409A and to reflect
other administrative changes.
2.00 DEFINITIONS
When used in this Plan, the following terms will have the meanings given to them
in this section unless another meaning is expressly provided elsewhere in this
document or clearly required by the context. When applying these definitions and
any other word, term or phrase used in this document, the form of any term, word
or phrase will include any and all of its other forms.
ACT. The Securities Exchange Act of 1934, as amended.
AWARD. Any Incentive Stock Option, Nonqualified Stock Option, Restricted Stock,
Restricted Stock Unit, Stock Appreciation Right, share of Stock, Stock Unit and
Cash Award. Grants of Restricted Stock, Restricted Stock Units, Stock Units and
Cash Awards may, as determined by the Committee in its sole discretion,
constitute Performance-Based Awards, as described in Section 11.00.
AWARD AGREEMENT. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions of each Award and the
manner in which it will be settled if earned. If there is any conflict between
the terms of this Plan and the terms of the Award Agreement, the terms of the
Plan will prevail.
BENEFICIARY. The individual a Participant designates to receive (or to exercise)
any Plan benefits (or rights) that are unpaid (or unexercised) when he or she
dies. A Beneficiary may be designated only by following the procedures described
in Section 15.02; neither the Company nor the Committee is required or permitted
to infer a Beneficiary from any other source.
BOARD. The Company’s board of directors.
BUSINESS COMBINATION. A transaction of the type described in Section 13.01.
BUSINESS CRITERIA. One or more of the criteria listed in Section 11.02.
CASH AWARD. Any Award that is granted to a Participant under Section 10.00 and
which the Award Agreement specifies will be paid in cash.

 

 



--------------------------------------------------------------------------------



 



CAUSE. For purposes of this Plan and unless otherwise specified in the Award
Agreement, with respect to any Participant who is an Employee:
[1] Any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion of any Company or Subsidiary asset or business
opportunity;
[2] Conviction of, or entering into a plea of nolo contendere to, a felony;
[3] Intentional, repeated or continuing violation of any of the Company’s
policies or procedures that occurs or continues after notice to the Participant
that he or she has violated a Company policy or procedure; or
[4] Any breach of a written covenant or agreement with the Company or any
Subsidiary, including the terms of this Plan.
CODE. The Internal Revenue Code of 1986, as amended from time to time, and any
applicable rulings or regulations issued under the Code.
COMMITTEE.
[1] In the case of Awards to Directors, the entire Board; or
[2] In the case of all other Awards, the Board’s compensation committee which
also is a “compensation committee” within the meaning of Treas. Reg.
Section 1.162-27(c)(4). The Committee will be comprised of at least three
individuals [A] each of whom must be [I] an outside director, as defined in
Treas. Reg. Section 1.162-27(e)(3)(i) and [II] a “non-employee director” within
the meaning of Rule 16b-3 under the Act and [B] none of whom may receive
remuneration from the Company or any Subsidiary in any capacity other than as a
director, except as permitted under Treas. Reg. Section 1.162-27(e)(3).
COMPANY. R. G. Barry Corporation, a corporation organized under the laws of
Ohio, and all successors to it.
DIRECTOR. Each member of the Board or of the board of directors of any
Subsidiary who is not an Employee. For purposes of applying this definition, a
Director’s status will be determined as of the Grant Date applicable to each
Award.
DISABILITY. Unless the Committee specifies otherwise in the Award Agreement:
[1] With respect to any Award subject to Code Section 409A, the Participant is
[A] unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or [B] by reason of any readily determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer; or
[2] With respect to any other Award, as defined in Code Section 22(e)(3).
DIVIDEND EQUIVALENT RIGHT. A right to receive the amount of any dividend paid on
a share of Stock underlying a Stock Unit, as provided in Section 9.03.
EFFECTIVE DATE. The date this Plan was originally approved by the Board.
EMPLOYEE. Any individual who is a common law employee of the Company or of any
Subsidiary. A worker who is classified as other than a common law employee but
who is subsequently reclassified as a common law employee of the Company or any
Subsidiary for any reason and on any basis will be treated as a common law
employee only from the date that reclassification occurs and will not
retroactively be reclassified as an Employee for any purpose of this Plan.
EXERCISE PRICE. The price, if any, at which a Participant may exercise an Award.

 

I-2



--------------------------------------------------------------------------------



 



FAIR MARKET VALUE. The value of one share of Stock on any relevant date,
determined as follows:
[1] If the shares are traded on an exchange (including the NASDAQ National
Market System), the reported “closing price” on the relevant date if it is a
trading day; otherwise on the next trading day.
[2] If the shares are traded over-the-counter with no reported closing price,
the mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day; otherwise on the next
trading day; or
[3] If neither subsection [1] nor [2] of this definition applies, the fair
market value as determined by the Committee in good faith and consistent with
any applicable provisions under the Code; provided, however, that, with respect
to Nonqualified Stock Options and Stock Appreciation Rights, fair market value
shall be determined by the reasonable application of a reasonable valuation
method taking into account all information material to the value of the Company
within the meaning of Code Section 409A.
FREESTANDING SAR. A Stock Appreciation Right that is not associated with an
Option and is granted under Section 7.00.
GRANT DATE. The later of [1] the date the Committee establishes the terms of an
Award or [2] the date specified in the Award Agreement.
INCENTIVE STOCK OPTION. Any Option granted under Section 5.00 that, on the Grant
Date, meets the conditions imposed under Code Section 422(b) and is not
subsequently modified in a manner inconsistent with Code Section 422.
NONQUALIFIED STOCK OPTION. Any Option granted under Section 5.00 that is not an
Incentive Stock Option.
OPTION. The right granted under Section 5.00 to purchase a share of Stock at a
stated price for a specified period of time. An Option may be either [1] an
Incentive Stock Option or [2] a Nonqualified Stock Option.
PARTICIPANT. Any Employee or Director to whom the Committee grants an Award.
Designation of a Participant in any year will not require the Committee to
designate that person to receive an Award in any other year or, once designated,
to receive the same type or amount of Award granted to the Participant in any
other year. The Committee will consider the factors it deems pertinent to
selecting Participants and in determining the type and amount of their
respective Awards.
PERFORMANCE-BASED AWARD. An Award granted subject to Section 11.00.
PERFORMANCE PERIOD. The period over which the Committee will determine if a
Participant has met conditions imposed on a Performance-Based Award.
PLAN. The R. G. Barry Corporation Amended and Restated 2005 Long-Term Incentive
Plan, as amended from time to time.
PLAN YEAR. The Company’s fiscal year.
PRIOR PLANS. The R. G. Barry Corporation 1997 Stock Incentive Plan and the R. G.
Barry Corporation 2002 Stock Incentive Plan.
RESTRICTED STOCK. An Award granted under Section 6.01.
RESTRICTED STOCK UNIT. An Award granted under Section 6.02.
RESTRICTION PERIOD. The period over which the Committee will determine if a
Participant has met conditions placed on Restricted Stock or Restricted Stock
Units.
RETIREMENT OR RETIRE.
[1] In the case of an Employee, Termination of Service after meeting the
definition of normal or early retirement under the Company’s tax-qualified
defined benefit retirement plan (or if the Company does not maintain a
tax-qualified defined benefit retirement plan the normal or early retirement
definition included in the tax-qualified retirement plan that the Company most
recently maintained and which included a definition of normal and early
retirement), whether or not the Employee is then accruing (or ever has accrued)
a benefit under any plan; and
[2] In the case of a Director, the Director’s Termination of Service on the
Board for any reason other than Disability or death after completing one full
term as a Board member.

 

I-3



--------------------------------------------------------------------------------



 



STOCK. Common shares of the Company.
STOCK APPRECIATION RIGHT (OR “SAR”). An Award granted under Section 7.00 that is
either a Tandem SAR or a Freestanding SAR.
STOCK UNIT. An Award granted under Section 9.00.
SUBSIDIARY. Any corporation, partnership or other form of unincorporated entity
of which the Company owns, directly or indirectly, 50 percent or more of the
total combined voting power of all classes of stock, if the entity is a
corporation; or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity.
TANDEM SAR. An SAR that is associated with an Option and which expires when that
Option expires or is exercised, as described in Section 7.00.
TERMINATION OF SERVICE (OR REFERENCES TO A PARTICIPANT’S SERVICE BEING
TERMINATED).
[1] With respect to the exercise or settlement of any Award subject to Code
Section 409A, a “separation from service” with the Company and all Subsidiaries
within the meaning of Treas. Reg. Section 1.409A-1(h).
[2] Under all other circumstances, as applicable, [a] termination of the
employee-employer relationship between a Participant and the Company and all
Subsidiaries for any reason, [b] with respect to an Employee of a Subsidiary, a
severance or diminution of the ownership relationship between the Company and
that entity after which that entity is no longer a Subsidiary and after which
that person is not an Employee of the Company or any entity that then is a
Subsidiary, or [c] cessation of a Director’s service on the Board for any
reason. However, with respect to any such Award that is not an Incentive Stock
Option and unless the Committee specifies otherwise either in the Award
Agreement or subsequently, a Termination of Service will not have occurred
solely because an Employee becomes a consultant to the Company or any Subsidiary
but only if that consultant is providing bona fide services to the Company or
any Subsidiary. Also, with respect to any such Award (including an Incentive
Stock Option), a Termination of Service will not have occurred while the
Employee is absent from active employment for a period of not more than three
months (or, if longer, the period during which reemployment rights are protected
by law, contract or written agreement, including the Award Agreement, between
the Participant and the Company) due to illness, military service or other leave
of absence approved by the Committee.
3.00 ADMINISTRATION
3.01 COMMITTEE DUTIES.
[1] The Committee is granted all powers appropriate and necessary to administer
the Plan. Consistent with the Plan’s purpose, the Committee may adopt, amend and
rescind rules and regulations relating to the Plan, to the extent appropriate to
protect the interest of the Company and its shareholders, and has complete
discretion to make all other decisions necessary or advisable for the
administration and interpretation of the Plan. Any action by the Committee will
be final, binding and conclusive for all purposes and upon all Participants.
[2] The Committee (or the Board, as appropriate) also may amend the Plan and all
Award Agreements without any additional consideration to affected Participants
to the extent necessary to avoid penalties arising under Code Section 409A, even
if those amendments reduce, restrict or eliminate rights granted under the Plan
or any Award Agreement (or both) before those amendments.
3.02 DELEGATION OF DUTIES. In its sole discretion, the Committee may delegate to
any individual or entity (including Employees) that it deems appropriate any of
its duties other than those described in Section 3.03[1] and [2].

 

I-4



--------------------------------------------------------------------------------



 



3.03 PARTICIPATION.
[1] Consistent with the terms of the Plan, the Committee will:
[a] Decide which Employees and Directors may become Participants;
[b] Decide which Participants will be granted Awards;
[c] Identify the type of Awards to be granted to each Participant;
[d] Specify the terms and conditions imposed on any Awards granted;
[e] Develop the procedures through which an Award may be exercised;
[f] Specify the circumstances under which the Company may cancel an Award or
reacquire any Award or shares of Stock acquired through the Plan;
[g] Impose any other terms and conditions the Committee believes are appropriate
and necessary to implement the purpose of this Plan; and
[h] Discharge the duties described in Section 11.00 with respect to
Performance-Based Awards.
[2] The Committee may establish different terms and conditions:
[a] For each type of Award;
[b] For Participants receiving the same type of Award; and
[c] For the same Participant for each Award the Participant receives, whether or
not those Awards are granted at different times.
[3] The Committee (or its delegate) will prepare and deliver an Award Agreement
to each affected Participant with respect to each Award. The Award Agreement
will describe:
[a] The type of Award and when and how it may be exercised or settled;
[b] The effect of exercising an Award;
[c] Any Exercise Price associated with the Award;
[d] Any conditions that must be met before the Award may be exercised or
settled;
[e] Any performance objectives imposed on Performance-Based Awards as described
in Section 11.00;
[f] When and how Options and SARs may be exercised; and
[g] Any other applicable terms and conditions affecting the Award.
[4] No Award subject to Code Section 409A will be granted under this Plan to any
person who is performing services only for an entity that is not an affiliate of
the Company within the meaning of Code Section 414(b) or (c).
3.04 CONDITIONS OF PARTICIPATION. By accepting an Award, each Participant
agrees:
[1] To be bound by the terms of the Award Agreement and the Plan and to comply
with other conditions imposed by the Committee; and
[2] That the Committee (or the Board, as appropriate) may amend the Plan and the
Award Agreements without any additional consideration to the extent necessary to
avoid penalties arising under Code Section 409A, even if those amendments
reduce, restrict or eliminate rights granted under the Plan or any Award
Agreement (or both) before those amendments.

 

I-5



--------------------------------------------------------------------------------



 



4.00 STOCK SUBJECT TO PLAN
4.01 NUMBER OF SHARES.
[1] Subject to Section 4.03, the number of shares of Stock that may be issued
under the Plan is the sum of:
[a] 1,000,000; plus
[b] The number of shares of Stock that were authorized to be awarded under the
Prior Plans but were not awarded under the Prior Plans; plus
[c] The number of shares of Stock that were awarded under the Prior Plans but
which are subsequently forfeited under the terms of the Prior Plans.
The terms of the Prior Plans will continue to apply to all awards issued under
the Prior Plans while those awards are outstanding under the Prior Plans.
However, the terms of this Plan will apply to Awards issued with respect to all
shares of Stock described in Section 4.01[1][a], [b] and [c].
[2] The shares of Stock to be delivered under the Plan may consist, in whole or
in part, of treasury Stock or authorized but unissued Stock not reserved for any
other purpose.
4.02 UNFULFILLED AWARDS. Any Stock subject to an Award that, for any reason, is
forfeited, cancelled, terminated, relinquished, exchanged or otherwise settled
without the issuance of Stock or without payment of cash equal to the difference
between the Award’s Fair Market Value and its Exercise Price may again be
granted under the Plan and, in the discretion of the Committee, may be subject
to a subsequent Award.
4.03 ADJUSTMENT IN CAPITALIZATION. If, after the Effective Date, there is a
Stock dividend or Stock split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares, or other similar
corporate change affecting Stock, the Committee will appropriately adjust the
number of Awards that may or will be granted to Participants in any Plan Year,
the aggregate number of shares of Stock available for Awards under Section 4.01
or subject to outstanding Awards (as well as any share-based limits imposed
under this Plan) the respective Exercise Prices and/or limitations applicable to
outstanding or subsequently granted Awards and any other affected factor, limit
or term applying to Awards. Any decision of the Committee under this section
will be final and binding on all Participants and Beneficiaries. Notwithstanding
the foregoing, an adjustment pursuant to this Section 4.03 shall be made only to
the extent such adjustment complies, to the extent applicable, with Code
Section 409A.
4.04 LIMITATIONS ON NUMBER OF SHARES ISSUABLE TO A PARTICIPANT. The aggregate
number of shares of Stock with respect to which Awards may be granted under this
Plan to any Participant in any calendar year will not exceed 200,000 (adjusted
as provided in Section 4.03), including Awards that are cancelled or deemed to
have been cancelled under Treas. Reg. Section 1.162-27(e)(2)(vi)(B) during the
Plan Year granted.
5.00 OPTIONS
5.01 GRANT OF OPTIONS.
[1] At any time during the term of this Plan, the Committee may grant [a]
Incentive Stock Options to Employees who are employed by the Company or any
Subsidiary that is a “subsidiary corporation” as defined under Code Section
424(f) and [b] Nonqualified Stock Options to any Employee.
[2] The Committee may grant Nonqualified Stock Options to each Director at any
time, subject to any terms and conditions imposed by the Committee on the Grant
Date.
5.02 OPTION PRICE. Except as provided in Section 5.04[2] and subject to later
adjustment of the Exercise Price as provided in this Plan, each Option will bear
an Exercise Price that is not less than the Fair Market Value of a share of
Stock on the date it is granted.

 

I-6



--------------------------------------------------------------------------------



 



5.03 EXERCISE OF OPTIONS. Options awarded to a Participant under Section 5.01
may be exercised at the times and subject to the restrictions and conditions
(including a vesting schedule) that the Committee specifies in the Award
Agreement and to the terms and conditions of the Plan. However:
[1] An Option may not be exercised for a fraction of a share (instead,
fractional shares will be settled in cash);
[2] The Committee may prohibit a Participant from exercising Options for fewer
than the minimum number of shares specified by the Committee in the Award
Agreement but only if this prohibition does not prevent a Participant from
acquiring the full number of shares of Stock for which Options are then
exercisable; and
[3] Unless the Committee specifies otherwise in the Award Agreement, no Option
may be exercised more than 10 years after its Grant Date.
5.04 INCENTIVE STOCK OPTIONS. Notwithstanding anything in the Plan to the
contrary:
[1] The aggregate Fair Market Value of the Stock (determined as of the Grant
Date) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all plans of the
Company and all Subsidiaries) will not exceed $100,000 [or the amount specified
in Code Section 422(d)], determined under rules issued under Code Section 422;
[2] Each Incentive Stock Option granted to a Participant who owns [as defined in
Code Section 424(d)] shares possessing more than 10 percent of the total
combined voting power of all classes of shares of the Company or any Subsidiary,
determined under rules issued under Code Section 422, will bear an Exercise
Price that is at least 110 percent of the Fair Market Value of a share of Stock
on the Grant Date;
[3] No Incentive Stock Option may be exercised more than 10 years after it is
granted; provided, however, that if the Participant owns [as defined in Code
Section 424(d)] shares possessing more than 10 percent of the total combined
voting power of all classes of shares of the Company or any Subsidiary,
determined under rules issued under Code Section 422, no Incentive Stock Option
granted to such Participant may be exercised more than five years after it is
granted; and
[4] The maximum number of shares of Stock that may be granted through Incentive
Stock Options during the term of this Plan will not be greater than 500,000.
5.05 PAYMENT FOR OPTIONS. The Committee will develop procedures through which a
Participant may pay an Option’s Exercise Price, including a cashless exercise or
tendering shares of Stock the Participant already has owned for at least six
months, either by actual delivery of the previously owned shares of Stock or by
attestation, valued at their Fair Market Value on the exercise date, as partial
or full payment of the Exercise Price.
5.06 RESTRICTIONS ON TRANSFERABILITY. The Committee may impose restrictions on
any shares of Stock acquired through the exercise of an Option, including
restrictions related to applicable federal securities laws, the requirements of
any national securities exchange or system on which Stock is then listed or
traded, or any applicable blue sky or state securities laws.
5.07 RESTRICTIONS ON RELOAD/REPRICING. Regardless of any other provision of this
Plan:
[1] Neither the Company nor the Committee may “reprice” (as defined under rules
issued by the exchange on which the Stock then is traded or, if the Stock is not
then traded on an exchange, as defined under rules issued by the New York Stock
Exchange) any Award without the prior approval of the shareholders; and
[2] No Participant will be entitled to (and no Committee discretion may be
exercised to extend to any Participant) an automatic grant of additional Awards
solely in connection with any exercise or settlement of an Award or otherwise.
6.00 RESTRICTED STOCK AND RESTRICTED STOCK UNITS
6.01 RESTRICTED STOCK. Subject to the terms of this Plan, the Committee may
grant Restricted Stock to Participants at any time during the term of this Plan
subject to the terms and conditions that the Committee specifies in the Award
Agreement and to the terms and conditions of the Plan.

 

I-7



--------------------------------------------------------------------------------



 



[1] Restricted Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the end of the applicable Restriction
Period. At the Committee’s sole discretion, all shares of Restricted Stock will:
[a] Be held by the Company as escrow agent during the Restriction Period; or
[b] Be issued to the Participant in the form of certificates bearing a legend
describing the restrictions imposed on the shares.
[2] Restricted Stock will be:
[a] Forfeited (or if shares were issued to the Participant for a cash payment,
those shares will be resold to the Company for the amount paid), if all
conditions have not been met at the end of the Restriction Period, and again
become available under the Plan; or
[b] Released from escrow and distributed (or any restrictions described in the
certificate removed) as soon as practicable after the last day of the
Restriction Period, if all conditions have then been met.
[3] During the Restriction Period, and unless the Award Agreement provides
otherwise, each Participant to whom Restricted Stock has been issued:
[a] May exercise full voting rights associated with that Restricted Stock; and
[b] Will be entitled to receive all dividends and other distributions paid with
respect to that Restricted Stock; provided, however, that if any dividends or
other distributions are paid in shares of Stock, those shares will be subject to
the same restrictions on transferability and forfeitability as the shares of
Restricted Stock with respect to which they were issued.
6.02 RESTRICTED STOCK UNITS. Subject to the terms of this Plan, the Committee
may grant Restricted Stock Units to Participants at any time during the term of
this Plan subject to the terms and conditions that the Committee specifies in
the Award Agreement and to the terms and conditions of the Plan.
[1] Restricted Stock Units may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated.
[2] Restricted Stock Units will be:
[a] Forfeited, if all conditions have not been met at the end of the Restriction
Period, and again become available under the Plan; or
[b] Within 70 days after all conditions have then been met, settled, in the
Committee’s discretion, [I] in shares of Stock equal to the number of Restricted
Stock Units to be settled, [II] for cash equal to the number of Restricted Stock
Units to be settled, multiplied by the Fair Market Value of a share of Stock on
the settlement date, or [III] in a combination of shares of Stock or cash
(computed under subsections 6.02[2][b][I] and [II]).
[3] During the Restriction Period, Participants may not exercise any voting
rights associated with the shares of Stock underlying his or her Restricted
Stock Units or receive any dividends or other distributions otherwise payable
with respect to the shares of Stock underlying his or her Restricted Stock
Units.
[4] If a Participant is eligible to participate in a nonqualified deferred
compensation plan maintained by the Company, the Participant may elect to defer
his or her Restricted Stock Units in accordance with the terms and conditions of
such plan and Code Section 409A.

 

I-8



--------------------------------------------------------------------------------



 



7.00 STOCK APPRECIATION RIGHTS
The Committee may grant Freestanding SARs and Tandem SARs (or a combination of
each) to Participants at any time during the term of this Plan.
[1] The Exercise Price specified in the Award Agreement will:
[a] In the case of a Freestanding SAR and subject to later adjustment as
provided in this Plan, never be less than 100 percent of the Fair Market Value
of a share of Stock on the date it is granted; and
[b] In the case of a Tandem SAR, be the Exercise Price of the related Option.
[2] Tandem SARs may be exercised with respect to all or part of the shares of
Stock subject to the related Option by surrendering the right to exercise the
equivalent portion of the related Option. However:
[a] A Tandem SAR may be exercised only with respect to the shares of Stock for
which its related Option is then exercisable;
[b] A Tandem SAR will expire no later than the date the related Option expires;
[c] The value of the payout with respect to the exercise of a Tandem SAR will
not be more than 100 percent of the product of [i] the difference between the
Fair Market Value of a share of Stock on the date the Tandem SAR is exercised,
minus the Exercise Price of the related Option, and [ii] the number of shares of
Stock with respect to which the Tandem SAR is exercised; and
[d] A Tandem SAR related to an Incentive Stock Option may be exercised only if
the Fair Market Value of the shares of Stock subject to the related Option is
greater than the Option’s Exercise Price.
[3] Freestanding SARs will be exercisable subject to the terms the Committee
specifies in the Award Agreement and to the terms and conditions of the Plan.
[4] A Participant exercising an SAR will receive either:
[a] A cash amount equal to the product of: [i] the difference between the Fair
Market Value of a share of Stock on the exercise date, minus the Exercise Price;
multiplied by [ii] the number of shares of Stock with respect to which the SAR
is exercised; or
[b] A number of shares of Stock equal to the quotient of: [i] the product of [1]
the difference between the Fair Market Value of a share of Stock on the exercise
date, minus the Exercise Price; multiplied by [2] the number of shares of Stock
with respect to which the SAR is exercised; divided by [ii] the Fair Market
Value of a share of Stock on the exercise date.
Unless otherwise specified in the Award Agreement, all SARs will be settled in
shares of Stock.
8.00 OTHER STOCK AWARDS TO PARTICIPANTS
The Committee may grant Awards of shares of Stock to any Participant as an
incentive, bonus or in lieu of any retainer due to a Director as it determines
to be in the best interests of the Company and subject to such other terms and
conditions as it deems appropriate.
9.00 STOCK UNITS
9.01 STOCK UNIT AWARDS. The Committee may, in its discretion, grant Stock Units
to Participants. Stock Units will be subject to any terms and conditions,
including vesting, that the Committee specifies in the Award Agreement and to
the terms and conditions of the Plan. Stock Units may constitute
Performance-Based Awards, as described in Section 11.00. The Award Agreement
will state the form in which the Stock Unit is to be settled and when the Stock
Unit will be settled. Shares of Stock issued through a Stock Unit Award may be
issued with or without payment by the Participant as required by applicable law
or any other consideration specified by the Committee. The Award Agreement will
specify if the Participant granted a Stock Unit also will be entitled to a
Dividend Equivalent Right.

 

I-9



--------------------------------------------------------------------------------



 



9.02 SETTLING OF STOCK UNITS. One share of Stock will be issued for each Stock
Unit to be settled in shares of Stock unless the Award Agreement provides for
settlement in cash or partially in cash and partially in shares of Stock. If all
or part of any Stock Unit Award is to be settled in cash, the amount distributed
will be the Fair Market Value of the number of shares of Stock that otherwise
would have been distributed to settle the Stock Unit.
9.03 DISPOSITION OF DIVIDEND EQUIVALENT RIGHTS. The right to receive the amount
of any Dividend Equivalent Right will be forfeited or paid in cash or in the
form of additional Stock Units (as provided in the Award Agreement) when the
associated Stock Unit is forfeited or settled.
10.00 CASH AWARDS
The Committee may, in its discretion, grant Cash Awards. Cash Awards [1] will be
subject to the terms and conditions, including vesting, that the Committee
specifies in the Award Agreement and to the terms and conditions of the Plan and
[2] may constitute Performance-Based Awards under Section 11.00. The maximum
annual Cash Award that may be paid to any Participant in any single Plan Year
under this Plan is not more than $500,000.
11.00 PERFORMANCE-BASED AWARDS
11.01 GENERALLY. Any Restricted Stock, Restricted Stock Units, Stock Units or
Cash Awards granted under the Plan may be granted in a manner that qualifies as
“qualified performance-based compensation” under Code Section 162(m). As
determined by the Committee in its sole discretion, either the granting or
vesting of Performance-Based Awards will be based on achieving performance
objectives derived from one or more of the Business Criteria over the
Performance Period established by the Committee.
11.02 BUSINESS CRITERIA.
[1] The Business Criteria imposed on Performance-Based Awards will be one or
more of the following and may be applied solely with reference to the Company
(or a Subsidiary) or relatively between the Company (and/or a Subsidiary) and
one or more unrelated entities:
[a] Cash flow;
[b] Earnings (including gross margin, earnings before interest and taxes,
earnings before taxes and net earnings);
[c] Earnings per share;
[d] Growth in earnings or earnings per share;
[e] Stock price;
[f] Return on equity or average shareholders’ equity;
[g] Total shareholder return;
[h] Return on shareholder equity;
[i] Return on assets or net assets;
[j] Return on investment;
[k] Revenue;
[l] Income or net income;
[m] Operating income or net operating income;

 

I-10



--------------------------------------------------------------------------------



 



[n] Operating profit or net operating profit (whether before or after taxes);
[o] Operating margin;
[p] Return on operating revenue;
[q] Market share;
[r] Overhead or other expense reduction;
[s] Growth in shareholder value relative to the moving average of the S&P 500
Index or a peer group index; and
[t] Strategic plan development and implementation.
[2] Different Business Criteria may be applied to individual Participants or to
groups of Participants and, as specified by the Committee, may be based on the
results achieved [a] separately by Company or any Subsidiary, [b] any
combination of the Company and its Subsidiaries, or [c] any combination of
segments, products or divisions of the Company and its Subsidiaries.
11.03 ESTABLISHMENT OF PERFORMANCE GOALS. With respect to Performance-Based
Awards, the Committee will establish in writing [1] the performance objectives
to be applied and the Performance Period over which their achievement will be
measured, [2] the method for computing the Cash Award or other Award that will
be granted or earned if (and to the extent that) those performance objectives
are met and [3] the Participants or class of Participants to which the
performance objectives apply. Performance objectives will be established in
writing no later than 90 days after the beginning of the applicable Performance
Period (but in no event after 25 percent of the Performance Period has elapsed).
11.04 CERTIFICATION OF PERFORMANCE. No Performance-Based Award will be paid to
(or vest with respect to) any Participant for any Performance Period until the
Committee certifies in writing that the associated objective performance
objectives (and all other material conditions) imposed as a condition of
receiving that Award have been met.
11.05 MODIFICATION OF PERFORMANCE-BASED AWARDS. Once established, the Committee
may not revise any performance objectives associated with a Performance-Based
Award or increase the amount of the Cash Award or other Award that may be paid
or earned if those performance objectives are met. However, the Committee may
reduce or eliminate the Cash Award or other Award that may be paid or earned if
those performance objectives are met.
12.00 TERMINATION OF SERVICE/LIMITS ON EXERCISABILITY/BUYOUTS
12.01 EFFECT OF TERMINATION OF SERVICE ON AWARDS OTHER THAN PERFORMANCE-BASED
AWARDS. Unless otherwise specified in the Award Agreement and subject to
Sections 12.03 and 12.04, all Awards (other than Performance-Based Awards) will
be exercisable or forfeited upon a Termination of Service as provided in this
section:
[1] DEATH. If a Participant’s Service Terminates because of death, [a] all
outstanding Restricted Stock, Restricted Stock Units, Freestanding SARs, Stock,
Stock Units or Cash Awards (whether or not then vested) will be settled as
provided in the Award Agreement and [b] all Options and Tandem SARs (whether or
not then exercisable) may be exercised by the Participant’s Beneficiary anytime
before the earlier of the expiration date specified in the Award Agreement or
one year after the Participant’s death.
[2] DISABILITY. If a Participant’s Service Terminates because of Disability, [a]
all outstanding Restricted Stock, Restricted Stock Units, Freestanding SARs,
Stock, Stock Units or Cash Awards (whether or not then vested) will be settled
as provided in the Award Agreement and [b] all Options and Tandem SARs (whether
or not then exercisable) may be exercised by the Participant (or his or her
Beneficiary) anytime before the earlier of the expiration date specified in the
Award Agreement or one year after the Participant Terminates.
[3] RETIREMENT. If a Participant’s Service Terminates because of Retirement, [a]
all outstanding Restricted Stock, Restricted Stock Units, Freestanding SARs,
Stock, Stock Units or Cash Awards (whether or not then vested) will be settled
as provided in the Award Agreement and [b] all Options and Tandem SARs (whether
or not then exercisable) may be exercised by the Participant (or the
Participant’s Beneficiary) anytime before the expiration date specified in the
Award Agreement. However, any Incentive Stock Option that is not exercised
within three months of the Participant’s Retirement will be treated as a
Nonqualified Stock Option.

 

I-11



--------------------------------------------------------------------------------



 



[4] VOLUNTARY TERMINATION OF SERVICE BY PARTICIPANT. If a Participant who is an
Employee voluntarily Terminates Service before Retirement, [a] all vested
Restricted Stock, Restricted Stock Units, Freestanding SARs, Stock, Stock Units
or Cash Awards will be settled as provided in the Award Agreement, [b] all
exercisable Options and Tandem SARs may be exercised by the Participant (or the
Participant’s Beneficiary) any time before the earlier of the expiration date
specified in the Award Agreement or three months after the Participant’s
voluntary Termination of Service and [c] all Awards that are not vested or
exercisable on the date the Participant voluntarily Terminates Service will be
forfeited.
[5] INVOLUNTARY TERMINATION OF SERVICE WITHOUT CAUSE. If the Service of a
Participant who is an Employee is Terminated involuntarily without Cause, [a]
all vested Restricted Stock, Restricted Stock Units, Freestanding SARs, Stock,
Stock Units or Cash Awards will be settled as provided in the Award Agreement,
[b] all exercisable Options and Tandem SARs may be exercised by the Participant
(or the Participant’s Beneficiary) any time before the earlier of the expiration
date specified in the Award Agreement or three months after the Participant’s
Service is involuntarily Terminated without Cause and [c] all Awards that are
not vested or exercisable on the date the Participant’s Service is involuntarily
Terminated without Cause will be forfeited.
[6] INVOLUNTARY TERMINATION OF SERVICE WITH CAUSE. If the Service of a
Participant who is an Employee is Terminated involuntarily for Cause, all
outstanding Awards (whether or not then exercisable) will be forfeited.
12.02 EFFECT OF TERMINATION OF SERVICE ON PERFORMANCE-BASED AWARDS. Unless the
Committee provides otherwise in the Award Agreement or subsequently, a
Participant will forfeit all Performance-Based Awards if, before the end of a
Performance Period:
[1] His or her Service is Terminated involuntarily for any reason, or
[2] He or she Terminates Service voluntarily other than due to the Participant’s
Retirement.
If, before the end of a Performance Period, a Participant dies, becomes
Disabled, or Retires and the Committee determines (under Section 11.04) that the
performance objectives established for that period are met, such Participant or
the Beneficiary of a deceased Participant will receive a partial award equal to:
[a] The Cash Award and/or other Award that would have been paid, settled or
distributed to that Participant at the end of the Performance Period during
which the Participant died, became Disabled, Retired or was involuntarily
Terminated without Cause; multiplied by
[b] The quotient of [i] the number of whole years between the beginning of the
Performance Period and the date the Participant died, became Disabled, Retired
or was involuntarily Terminated without Cause, divided by [ii] the number of
whole years included in the Performance Period.
Such partial award shall be paid, settled or distributed as described in the
related Award Agreement.

 

I-12



--------------------------------------------------------------------------------



 



12.03 OTHER LIMITS ON EXERCISABILITY. Regardless of any other provision of the
Plan, all unexercised, unsettled or unpaid Awards granted to a Participant will
be forfeited if that Participant, before his or her Termination of Service or
after Termination of Service but while any Award remains exercisable, unsettled
or unpaid:
[1] Without the Committee’s written consent, which may be withheld for any
reason or for no reason, serves (or agrees to serve) as an officer, director or
employee of any proprietorship, partnership or corporation or becomes the owner
of a business or a member of a partnership that competes with any portion of the
Company’s (or a Subsidiary’s) business or renders any service (including
business consulting) to entities that compete with any portion of the Company’s
(or a Subsidiary’s) business;
[2] Refuses or fails to consult with, supply information to, or otherwise
cooperate with, the Company after having been requested to do so; or
[3] Deliberately engages in any action that the Committee concludes harms the
Company or any Subsidiary.
12.04 BUY OUT OF AWARDS. At any time, the Committee, in its sole discretion and
without the consent of the Participant, may cancel any or all outstanding
Options, SARs, Restricted Stock, Restricted Stock Units that are not subject to
Code Section 409A and Stock Units that are not subject to Code Section 409A
(collectively, “Buy Out Awards”) held by that Participant by providing to that
Participant written notice (“Buy Out Notice”) of its intention to exercise the
rights reserved in this section. If a Buy Out Notice is given, the Company also
will pay to each affected Participant the difference between [1] the Fair Market
Value (on the date of the Buy Out Notice) of each (or portion of each) Buy Out
Award to be cancelled and [2] the Exercise Price, if any, associated with each
cancelled Buy Out Award (“Buy Out Amount”). However, unless otherwise specified
in the Award Agreement, no payment will be made with respect to any Buy Out
Award that is not exercisable (or, in the case of Restricted Stock and
Restricted Stock Units, still is subject to a restriction and not vested) when
cancelled under this section. The Company will complete any buy out made under
this section within 30 days following the date of the Buy Out Notice. At the
Committee’s option, payment of the Buy Out Amount may be made in cash, in whole
shares of Stock or partly in cash and partly in shares of Stock. The number of
whole shares of Stock, if any, included in the Buy Out Amount will be determined
by dividing the amount of the payment to be made in shares of Stock by the Fair
Market Value as of the date of the Buy Out Notice.
12.05 SIX-MONTH DISTRIBUTION DELAY. Notwithstanding anything in this Plan to the
contrary, if a Participant is a “specified employee” (within the meaning of Code
Section 409A and as determined under the Company’s policy for determining
specified employees) on the date of the Participant’s Termination of Service and
the Participant is entitled to a distribution or payment under this Plan that is
required to be delayed pursuant to Code Section 409A(a)(2)(B)(i), then such
distribution shall not be made until the first business day of the seventh month
following the date of the Participant’s Termination of Service (or, if earlier,
the date of the Participant’s death). The first distribution or payment that can
be made to the Participant following such postponement period shall include the
cumulative amount of any distributions and/or payments that could not be paid or
provided during such postponement period due to the application of Code Section
409A(a)(2)(B)(i).

 

I-13



--------------------------------------------------------------------------------



 



13.00 MERGER, CONSOLIDATION OR SIMILAR EVENT
13.01 DEFINITION OF BUSINESS COMBINATION.
[1] With respect to the settlement, payment or exercise of any Award that is
subject to Code Section 409A, the occurrence of any one of the following actions
or events:
[a] The acquisition by any person (as defined under Code Section 409A), or more
than one person acting as a group (as defined under Code Section 409A), of
shares of the Company that, together with the shares of the Company held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of all of the shares of the Company;
[b] The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of shares of the Company possessing 30 percent or
more of the total voting power of all of the shares of the Company;
[c] A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
[d] The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of assets from the Company that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.
This definition of Business Combination shall be interpreted in a manner that is
consistent with the definition of “change in control event” under Code
Section 409A and the Treasury Regulations promulgated thereunder.
[2] Under all other circumstances:
[a] Any event that is defined as a “change in control” (or analogous term) under
any other written agreement with the Company or any Subsidiary, but only to the
extent specified in that other agreement; or
[b] Any transaction (or series of related transactions) that result in the
merger or consolidation of the Company or the exchange of Stock for the
securities of another entity (other than a Subsidiary) that has acquired the
Company’s assets or which is in control [as defined in Code Section 368(c)] of
an entity that has acquired the Company’s assets but only if [i] immediately
after the transaction (or the end of a series of related transitions) the
persons who owned a majority of the voting power of the Company immediately
before the transaction (or the beginning of a series of related transactions)
own less than a majority of the voting power of the Company and [ii] the terms
of the transaction (or series of related transactions) are binding on all
holders of Stock (except to the extent that dissenting shareholders are entitled
to relief under applicable law).
13.02 EFFECT OF BUSINESS COMBINATION ON OPTIONS, SARs, RESTRICTED STOCK AND
RESTRICTED STOCK UNITS. Unless otherwise specified in the Award Agreement, if
the Company undergoes a Business Combination, [1] all Options and SARs that are
then outstanding will become fully exercisable in accordance with the terms of
the Award Agreement (whether or not otherwise exercisable by the terms of the
Award Agreement and whether or not any associated performance objectives have
then been met), and [2] all remaining restrictions on outstanding Restricted
Stock and Restricted Stock Units will lapse as of the date of the Business
Combination.
13.03 EFFECT OF BUSINESS COMBINATION ON STOCK UNITS, CASH AWARDS OR
PERFORMANCE-BASED AWARDS. Unless otherwise specified in the Award Agreement, if
the Company undergoes a Business Combination, all restrictions and conditions
imposed on Stock Units and Cash Awards will lapse and all performance objectives
imposed on Performance-Based Awards will be deemed to have been met. The amount
paid under this section will be [1] the value of affected Stock Units or the
amount of affected Cash Awards or, in the case of Performance-Based Awards, the
target award or, if higher, the award level actually achieved immediately before
the date of the Business Combination, multiplied by [2] the quotient of [a] the
number of whole months between the beginning of the period over which time-based
restrictions on Stock Units and Cash Awards otherwise would have been measured
or, in the case of Performance-Based Awards, the beginning of the period over
which Performance Goals were to be measured and the date of the Business
Combination, divided by [b] the period (expressed in whole months) over which
time-based restrictions on Stock Units and Cash Awards otherwise would have been
measured or, in the case of Performance-Based Awards, the period (expressed in
whole months) over which Performance Goals were to have been measured.

 

I-14



--------------------------------------------------------------------------------



 



13.04 APPLICATION OF CODE SECTION 280G. Except as otherwise provided in the
Award Agreement or any other written agreement between the Participant and the
Company or any Subsidiary then in effect, if the sum (or value) due under
Sections 13.02 and 13.03 that are characterizable as parachute payments, when
combined with other parachute payments attributable to the same event (whether
or not that event is a Business Combination), constitute “excess parachute
payments” as defined in Code Section 280G, the entity responsible for making
those payments or its successor or successors (collectively, “Payor”) will
reduce the Participant’s benefits under this Plan by the smaller of [1] the sum
or the value of the payments due under Sections 13.02 and 13.03 or [2] the
amount necessary to ensure that the Participant’s total “parachute payment” as
defined in Code Section 280G(b)(2)(A) under this Plan and all other agreements
will be $1.00 less than the amount that otherwise would generate an excise tax
under Code Section 4999. Any reduction pursuant to this Section 13.04 shall be
made in compliance with Code Section 409A.
14.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN.
The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by [1] Rule 16b-3 under the
Act, or any successor rule or regulation, [2] applicable requirements of the
Code or [3] any securities exchange, market or other quotation system on or
through which the Company’s securities are listed or traded. Also, no Plan
amendment may [4] result in the loss of a Committee member’s status as a
“non-employee director” as defined in Rule 16b-3 under the Act, or any successor
rule or regulation, with respect to any employee benefit plan of the Company,
[5] cause the Plan to fail to meet requirements imposed by Rule 16b-3 or [6]
without the consent of the affected Participant (except as specifically provided
otherwise in the Plan or the Award Agreement), adversely affect any Award
granted before the amendment, modification or termination. However, nothing in
this section, the Plan or any Award Agreement will restrict the Committee’s
right to exercise the discretion retained in Section 12.04 or the Committee’s or
the Board’s right to amend the Plan and any Award Agreements without any
additional consideration to affected Participants to the extent necessary to
avoid penalties arising under Code Section 409A, even if those amendments
reduce, restrict or eliminate rights granted under the Plan or any Award
Agreement (or both) before those amendments.
15.00 MISCELLANEOUS
15.01 ASSIGNABILITY. Except as provided in this section, an Award may not be
transferred except by will or applicable laws of descent and distribution and,
during the Participant’s lifetime, may be exercised only by the Participant or
the Participant’s guardian or legal representative. However, with the
Committee’s written consent (which may be withheld for any reason or for no
reason), a Participant or a specified group of Participants may transfer Awards
(other than Incentive Stock Options) to a revocable inter vivos trust, of which
the Participant is the settlor, or may transfer Awards (other than Incentive
Stock Options) to any member of the Participant’s immediate family, any trust,
whether revocable or irrevocable, established solely for the benefit of the
Participant’s immediate family, or any partnership or limited liability company
whose only partners or members are members of the Participant’s immediate family
(“Permissible Transferees”). Any Award transferred to a Permissible Transferee
will continue to be subject to all of the terms and conditions that applied to
the Award before the transfer and to any other rules prescribed by the
Committee. A Permissible Transferee may subsequently transfer an Award but only
to another Permissible Transferee and only after complying with the terms of
this section as if the Permissible Transferee was a Participant.
15.02 BENEFICIARY DESIGNATION. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Participant’s
death. Each designation made will revoke all earlier designations made by the
same Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective Beneficiary designation, the deceased Participant’s
Beneficiary will be his or her surviving spouse or, if there is no surviving
spouse, the deceased Participant’s estate.

 

I-15



--------------------------------------------------------------------------------



 



15.03 NO GUARANTEE OF CONTINUING SERVICES. Nothing in the Plan may be construed
as:
[1] Interfering with or limiting the right of the Company or any Subsidiary to
Terminate any Participant’s Service at any time;
[2] Conferring on any Participant any right to continue as an Employee or
Director;
[3] Guaranteeing that any Employee will be selected to be a Participant; or
[4] Guaranteeing that any Participant will receive any future Awards.
15.04 TAX WITHHOLDING. The Company will withhold from other amounts owed to a
Participant, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local withholding tax requirements on
any Award, exercise or cancellation of an Award or purchase of shares of Stock.
If these amounts are not to be withheld from other payments due to the
Participant (or if there are not other payments due to the Participant), the
Company will defer payment of cash or issuance of shares of Stock until the
earlier of:
[1] Thirty days after the settlement date; or
[2] The date the Participant remits the required amount.
If the Participant has not remitted the required amount within 30 days of the
settlement date, the Company will permanently withhold from the value of the
Awards to be distributed the minimum amount required to be withheld to comply
with applicable federal, state and local income, wage and employment taxes and
distribute the balance to the Participant. In its discretion, the Committee may
allow a Participant to elect, subject to conditions the Committee establishes,
to reimburse the Company for any withholding obligation through one or more of
the following methods:
[a] By having shares of Stock otherwise issuable under the Plan withheld by the
Company (but only to the extent of the minimum amount that must be withheld to
comply with applicable state, federal and local income, employment and wage tax
laws);
[b] By delivering, including by attestation, to the Company previously acquired
shares of Stock that the Participant has owned for at least six months;
[c] By remitting cash to the Company; or
[d] By remitting a personal check immediately payable to the Company.
15.05 INDEMNIFICATION. Each individual who is or was a member of the Committee
or of the Board will be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be made a party or in which he or she
may be involved by reason of any action taken or not taken under the Plan as a
Committee or Board member and against and from any and all amounts paid, with
the Company’s approval, by him or her in settlement of any matter related to or
arising from the Plan as a Committee or Board member; or paid by him or her in
satisfaction of any judgment in any action, suit or proceeding relating to or
arising from the Plan against him or her as a Committee or Board member, but
only if he or she gives the Company an opportunity, at its own expense, to
handle and defend the matter before he or she undertakes to handle and defend it
in his or her own behalf. The right of indemnification described in this section
is not exclusive and is independent of any other rights of indemnification to
which the individual may be entitled under the Company’s organizational
documents, by contract, as a matter of law, or otherwise.
15.06 NO LIMITATION ON COMPENSATION. Nothing in the Plan is to be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees or Directors in cash or property, in a manner not expressly
authorized by the Plan.
15.07 REQUIREMENTS OF LAW. The grant of Awards and the issuance of shares of
Stock will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system. Also, no shares of Stock will be issued under
the Plan unless the Company is satisfied that the issuance of those shares of
Stock will comply with applicable federal and state securities laws.
Certificates for shares of Stock delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Stock is then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this section.

 

I-16



--------------------------------------------------------------------------------



 



15.08 TERM OF PLAN. Subject to Section 14.00, the Plan will continue until the
tenth anniversary of the date it was originally adopted by the Board or approved
by the Company’s shareholders, whichever was earliest.
15.09 GOVERNING LAW. The Plan and all related agreements will be construed in
accordance with and governed by the laws (other than laws governing conflicts of
laws) of the United States and of the State of Ohio.
15.10 NO IMPACT ON BENEFITS. Awards are incentives designed to promote the
objectives described in Section 1.01. Also, Awards are not compensation for
purposes of calculating a Participant’s rights under any employee benefit plan
that does not specifically require the inclusion of Awards in calculating
benefits.
15.11 COMPLIANCE WITH CODE SECTION 409A. Awards granted pursuant to the Plan are
intended to comply with, or be exempt from, Code Section 409A and the Treasury
Regulations promulgated thereunder, and the Plan shall be interpreted,
administered and operated accordingly. Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to a Participant and
none of the Company, its Subsidiaries, the Board or the Committee shall have any
liability to any Participant for any failure to comply with the requirements of
Code Section 409A.

 

I-17